Title: From James Madison to Edmund Randolph, 10 April 1788
From: Madison, James
To: Randolph, Edmund


My dear friend
Orange April 10th. 1788
Since I got home which was on the day preceding our election, I have received your favor of the 29th. of Feby. which did not reach New York before I had left it.
I view the amendments of Massachussetts pretty nearly in the same light that you do. They were meant for the people at large, not for the minority in the Convention. The latter were not affected by them; their objections being levelled against the very essence of the proposed Government. I do not see that the 2d. amendment, if I understand its scope, can be more exceptionable to the S. Sts. than the others. I take it to mean that the number of Reps. shall be limited to 200, who will be apportioned from time to time according to a census; not that the apportionment first made when the Reps. amount to that number shall be perpetual. The 9th. amendment I have understood was made a very serious point of by S. Adams.
I do not know of any thing in the new Constitution that can change the obligations of the public with regard to the old money. The principle on which it is to be settled, seems to be equally in the power of that as of the existing one. The claim of the Indiana Company can not I should suppose be any more validated by the new system, than that of all the creditors and others who have been aggrived by unjust laws. You do not mention what part of the Constitution, could give colour to such a doctrine. The condemnation of retrospective laws, if that be the part, does not appear to me, to admit on any principle of such a retrospective construction. As to the religious test, I should conceive that it can imply at most nothing more than that without that exception, a power would have been given to impose an oath involving a religious test as a qualification for office. The constitution of necessary offices being given to the Congress, the proper qualifications seem to be evidently involved. I think too there are several other satisfactory points of view in which the exception might be placed.
I shall be extremely happy to see a coalition among all the real federalists. Recommendatory alterations are the only ground that occurs to me. A conditional ratification or a second convention appears to me utterly irreconcileable in the present state of things with the dictates of prudence and safety. I am confirmed, by a comparative view of the publications on the subject, and still more of the debates in the several conventions, that a second experiment would be either wholly abortive, or would end in something much more remote from your ideas and those of others who wish a salutary Government, than the plan now before the public. It is to be considered also that besides the local & personal pride that wd. stand in the way, it could not be a very easy matter to bring about a reconsideration and recision of what will certainly have been done in six and probably eight States, and in several of them by unanimous votes. Add to all this the extreme facility with which those who secretly aim at disunion, (and there are probably some such in most if not all the States) will be able to carry on their schemes, under the mask of contending for alterations popular in some places and known to be inadmissible in others. Every danger of this sort might be justly dreaded from such men as this State & N. York only could furnish, playing for such a purpose, into each others hands. The declaration of H——y mentioned in your letter is a proof to me that desperate measures will be his game. If Report does not more than usually exaggerate, M[ason] also is ripening fast for going every length. His licentiousness of animadversion it is said, no longer spares even the moderate opponents of the Constitution. Yrs. Affecly
Js. M.
